 


109 HRES 81 IH: Directing the Clerk of the House of Representatives to post on the official public Internet site of the House of Representatives all lobbying registrations and reports filed with the Clerk under the Lobbying Disclosure Act of 1995.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 81 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Green of Wisconsin submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Directing the Clerk of the House of Representatives to post on the official public Internet site of the House of Representatives all lobbying registrations and reports filed with the Clerk under the Lobbying Disclosure Act of 1995. 
 
 
1.Posting of lobbying registration and disclosure statements on House of Representatives Internet site 
(a)In generalNot later than 60 days after receipt, the Clerk of the House of Representatives shall post on the official public Internet site of the House of Representatives each registration and report filed with and retained by the Clerk under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), in a manner similar to the manner by which the Secretary of the Senate posts on the official Internet site of the Senate the registrations and reports filed with and retained by the Secretary under such Act. 
(b)Providing notice on formsThe Clerk shall include on each registration and report form prepared and provided by the Clerk for purposes of the Lobbying Disclosure Act of 1995 a statement that the completed form will be posted on the official public Internet site of the House of Representatives in accordance with subsection (a). 
2.Effective dateThis resolution shall apply with respect to all registrations and reports filed with the Clerk of the House of Representatives on or after the date of the adoption of this resolution. 
 
